DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method of operating an order sortation process and recites, in part, “in response to a utilization of the first order sortation line reaching the threshold capacity level, controlling, by the control system, the conveyance system to convey the items for the orders being sorted by the order sortation process to a second order sortation line of the plurality of order sortation lines, wherein the one or more configuration parameters identifies the second order sortation line as a secondary priority order sortation line.”  The combination of these limitations, when considering the claim as a whole, was not found in the prior art.
US Pub. No. 2016/0221762 to Schroader is considered to be the closest prior art and discloses an automated package handling system configured to monitor and control the number and size of packages present on a sorting conveyor system to maintain a desired density of packages on selected conveyors.  However, Schroader does not disclose a control system for controlling threshold capacities and prioritizing sorting lines.  Therefore, claim 1 is allowable as well as claims 2-11 depending therefrom.
Additionally, independent claim 12 is allowable as it recites features similar to those in claim 1 above.  Claims 13-20 are allowable as they depend from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655